 


109 HR 157 IH: Equal Pay Improvement Report Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 157 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Equal Employment Opportunity Commission to prepare a report about how the Fair Labor Standards Act of 1938 has been used by public and private sector employers to foster or exacerbate pay inequity, and for other purposes. 
 
 
1.Short title This Act may be cited as the Equal Pay Improvement Report Act of 2005.
2.Report by equal employment opportunity commission Not later than one year after the date of enactment of this Act, the Equal Employment Opportunity Commission, using information supplied by the Department of Labor, the Office of Management and Budget, and the General Accounting Office, shall submit a report to the Congress making findings and recommendations relating to how the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) has been used by public and private sector employers to foster or exacerbate pay inequities, especially such inequities based on an employee's gender, race, color, religion, or national origin, or such other factor as the Commission finds relevant. 
 
